DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the reply filed October 12, 2021.
Claims 1-11 have been elected.
Claims 12-16 have been withdrawn.
Claims 1-11 are currently pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 06, 2020 is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-11 recite a combination of devices and therefore recite a machine.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1, as a whole, are directed to the abstract idea of accessing shipment information, assigning a carrier, and monitoring the shipment status, which is a method of organizing human activity. The claims recite a method of organizing human activity because the identified idea is a commercial or legal interaction (including business relations) by reciting a relation between a shipper and a carrier to deliver a shipment. See MPEP 2106.04(a)(2)(II)(A)-(B). The claims recite a method of organizing human activity because the identified idea is managing personal behavior or relationships or interactions between people (including following rules or instructions) for assigning a carrier to deliver a shipment for a shipper. See MPEP 2106.04(a)(2)(II)(C). The method of organizing human activity of “accessing shipment information, assigning a carrier, and monitoring the shipment status,” is recited by claiming the following limitations: access shipment information, compute items corresponding to a shipment leg, accessing carrier availability, assigning a carrier, allocating a carrier transportation resource, and notifying the carrier transportation resource. The mere nominal recitation of a processor, a memory, and a calendar interface does not take the claim of the method of organizing human activity grouping. Thus, the claim recites an abstract idea.
With regards to Claims 5-11, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: indicating a pickup timeslot, sending shipment information to a trucker, receiving updated shipment information, sending updated shipment information, accessing container identifiers, associating the identifier with a shipment, accessing a trucker location, computing distance, determining a trucker is in the vicinity, updating shipment status, receiving an image, indicating location of a trucker, and providing directions.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1 recite the additional elements: a processor, a memory, and a calendar interface which are used to perform the accessing, computing, assigning, allocating and notifying steps. These processor, memory, and calendar interface limitations are no more than mere instructions to apply the exception using a generic computer component. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of a carrier dispatching drivers to handle shipments in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing dispatch process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a processor, a memory, and an interface. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving and transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), presenting information (See MPEP 2106.05(d)(II), MPEP 2106.05(g) presenting offers gathering statistics, OIP Technologies), retrieving information (See MPEP 2106.05(d)(II) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies), and navigating an interface (See MPEP 2106.05(d)(II) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc.). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a processor (Specification [0052]), a memory (Specification [0052]), a calendar interface (Specification [0021]). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by reciting a processor, a memory, and an interface. See MPEP 2106.05(f). See MPEP 2106.05(g). The claims limit the field of use by reciting container shipping. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
With regards to Claims 6 and 8-9, the additional elements do not amount to significantly more than the judicial exception. Regarding claims 6 and 8-9, the specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a trucker application (Specification [0051]) and performing OCR (Specification [0017]). Claims 6 and 8-9 add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by reciting a trucker application. See MPEP 2106.05(f). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
Remaining Claims:
With regards to Claims 2-4, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leoni et al. (U.S. 2018/0046964 A1), hereinafter Leoni.

Claim 1. 
Leoni discloses a computer system comprising: 
a processor (Leoni [0060]); 
system memory (Leoni [0060]-[0061]) coupled to the processor and storing instructions configured to cause the processor to: 
access information related to a shipment from one or more of: a manufacturer, a producer, an importer, an exporter, a freight forwarder, a market, or a government entity (Leoni [0049] shipper can be a manufacturer; [0100] create a job; [0118] job creator provides details such as pick-up date, pick-up time, a reference number, a drop off point, a drop off date, and a drop of time);
access other information related to the shipment from one or more of: an airport, a sea port, a train terminal, or a yard (Leoni [0050] inter-modal transport; [0044], [0093] loading site; [0107] loading site profile; [0111] update loading site information);
compute, through a calendar interface associated with an entity, one or more items corresponding to a transportation leg of a shipment are available for pickup at a pickup location and for transport to a delivery location based on the information and the additional information, the entity selected from among: the manufacturer, the producer, the airport, the sea port, the train terminal, or the yard (Leoni [0049] shipper can be a manufacturer; [0089] loading sites may register access control; [0090] loading sites have operating hours; [0091]-[0093] driver may be provided off-hours delivery access to a loading site);
access carrier availability information associated with a plurality of carriers and indicating availability of a plurality of carrier transportation resources (Leoni [0101], [0121] list of available drivers; [0122] driver details includes availability; [0162] determine a number and location of individual drivers that may be available to accept the load delivery); 
assign a carrier transportation resource, from among the plurality of carrier transportation resources, to transport the one or more items from the pickup location to the delivery location based on a transportation mode of the carrier transportation resource and availability of the carrier transportation resource (Leoni [0101], [0140] assign the job to a driver; [0122] driver details includes equipment type; [0143] notify stakeholders of job assignment); 
allocate the carrier transportation resource to transport the one or more items from the pickup location to the delivery location (Leoni [0101], [0140] assign the job to a driver; [0122] driver details includes equipment type); and 
notify an interface at the allocated carrier transportation resource about the assignment to transport the one or more items (Leoni [0101], [0140] assign the job to a driver; [0143] notify stakeholders of job assignment).

Claim 2. 
Leoni discloses all of the elements of claim 1, as shown above. Additionally, Leoni discloses: 
assign a carrier transportation resource comprise instructions configured to assign a trucker to transport the one or more items (Leoni [0101], [0140] assign the job to a driver; [0122] driver details includes equipment type; [0143] notify stakeholders of job assignment).

Claim 3. 
Leoni discloses all of the elements of claim 2, as shown above. Additionally, Leoni discloses: 
assign a trucker to transport the one or more items comprise instructions configured to assign a trucker to transport a container (Leoni [0050] intermodal transport; [0101], [0140] assign the job to a driver; [0143] notify stakeholders of job assignment).

Claim 5. 
Leoni discloses all of the elements of claim 2, as shown above. Additionally, Leoni discloses: 
notify an interface at the allocated carrier transportation resource comprise instructions configured to send an electronic message to a trucker application indicating a pickup timeslot (Leoni [0118], [0126], [0142] pick-up time).

Claim 6. 
Leoni discloses all of the elements of claim 2, as shown above. Additionally, Leoni discloses: 
notify an interface at the allocated carrier transportation resource comprise instructions configured to send an electronic message containing shipment information to a trucker application associated with the trucker, the shipment information indicating a pickup type, a shipment identification, a shipment type, the pickup location, the delivery location, a date, a time, and customer information (Leoni [0100] create a job; [0118] job creator provides details such as pick-up date, pick-up time, a reference number, a drop off point, a drop off date, and a drop of time; [0120] load details are also provided including weight, contents of the load, dimensions, and an indication of whether goods are fragile; [0107], [0111] loading site personnel information available to all stakeholders; [0126] load details screen).

Claim 7. 
Leoni discloses all of the elements of claim 6, as shown above. Additionally, Leoni discloses: 
receive updated shipment information (Leoni [0103] appraise stakeholders of load status; [0111] update loading site information; [0130] update status); and 
send an electronic message containing the updated shipment information to the trucker (Leoni [0111] propagate updates to loading site data to all stakeholders; [0112] update driver with site information; [0130] update status).

Claim 8. 
Leoni discloses all of the elements of claim 2, as shown above. Additionally, Leoni discloses: 
access a container identifier or pallet identifier from a trucker application (Leoni [0050] intermodal transport; [0118]-[0119] job creator may provide a reference number); 
associate the container identifier or pallet identifier with the shipment (Leoni [0119] reference number may be used to populate fields of the current delivery details); 
access a trucker location of the trucker from a location system (Leoni [0121] job creator may search for available drivers by location); 
compute a distance between the trucker location and the pickup location (Leoni [0122] driver details includes distance from the origin site); 
determine that that trucker is in the vicinity of the pickup location based on the computed distance (Leoni [0121]-[0122] driver distance to location of origin site; [0162] determine a number and location of available drivers that may be available to accept the load delivery); and 
update shipment status of the shipment to reflect the trucker has picked up the one or more items based on receiving the container identifier or pallet identifier and determining that the trucker is in the vicinity of the pickup location (Leoni [0131] automatically update status based on driver location such as origin site reached or pick up confirmed).

Claim 10. 
Leoni discloses all of the elements of claim 8, as shown above. Additionally, Leoni discloses: 
update shipment status of the shipment (Leoni [0103] appraise stakeholders of load status; [0111] update loading site information; [0130] update status; [0131] automatic status updates based on the location of the driver) comprise instructions configured to 
indicate the location of the trucker on a customer real-time map along with an estimated time of arrival (ETA) at the delivery location (Leoni [0131] automatic status updates based on the location of the driver; [0153] a map may show route of the load delivery with adverse conditions along the route; [0159] carriers may track loads in real-time).

Claim 11. 
Leoni discloses all of the elements of claim 8, as shown above. Additionally, Leoni discloses: 
provide directions from the pickup location to the delivery location to the trucker application (Leoni [0083], [0153] show route of the load delivery with adverse conditions along the route).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leoni in view of Ding et al. (W.O. 2004/104941 A2), hereinafter Ding.

Claim 4. 
Leoni discloses all of the elements of claim 2, as shown above. However, Leoni does not disclose the following limitation, but Ding does: 
assign a trucker to transport the one or more items comprise instructions configured to assign a trucker to transport one or more pallets (Ding [018], [024] pallets or containers may be used to transport mail and have an identifier).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the pallets of Ding for the load of Leoni. Loads, containers, and pallets are all known in the art of shipping as items transported by vehicles and truckers who operate those vehicles. Thus, the simple substitution of one known element in the art of shipping for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Leoni’s system with the improved functionality to apply the driver and carrier management system to a larger variety of load types.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leoni in view of Guan (U.S. P.G. Pub. 2018/0268348 A1), hereinafter Guan.

Claim 9. 
Leoni discloses all of the elements of claim 8, as shown above. Additionally, Leoni discloses: 
access a container identifier or pallet identifier from the trucker application (Leoni [0050] intermodal transport; [0118]-[0119] job creator may provide a reference number) comprises instructions configured to: 
receive an image from the trucker application (Leoni [0079], [0097], [0130], [0147], [0151] driver may upload an image; [0157] driver may upload a signed Bill of Lading for a complete load delivery); and 
Leoni does not disclose the following limitation, but Guan does:
perform Optical Character Recognition (OCR) on the image identifying the container identifier or pallet identifier (Guan [0014] when a container is unloaded from a carrier at a dock station, any external markings on a container are photographed and used to identify the container included therein).
One of ordinary skill in the art would have recognized that applying the known technique of using optical character recognition to expedite the data entry using images of Guan to Leoni would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Guan to the teaching of Leoni would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such optical character recognition on the images taken by the driver. Further, applying optical character recognition to Leoni, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient data entry by a driver at the completion of a load delivery. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763.  The examiner can normally be reached on Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628